DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are currently pending.

Priority
	Applicant’s claim for priority to U.S. Application Number 16/515,091 is acknowledged.  Please note that the Application Data Sheet, filed July 22, 2021, has the incorrect filing date for 16/515,091.  It is listed as 2018-07-18 rather than 2019-07-18 which is the correct filing date.  Please see MPEP section 601.05(a)(II) for information on filing a corrected Application Data Sheet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the botanical extract" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,311,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘590 are directed to a method of inhibiting inflammation by administering an extract of the testa of Anacardium occidentale with a catechin content of 10% or greater in an effective amount of 25 ug/mL to about 250 ug/mL. The patent claims state that the composition can be administered as a dietary supplement. The patent claims do not state that the administration inhibits oxidation-induced DNA damage. However, the current specification states that free radicals are found in all humans and lead to oxidation-induced DNA damage.  The specification states that an individual in need of inhibition of oxidation-induced DNA is a subject in need to treatment for inflammation (see paragraphs [0003]-[005]). Thus, the patent claims are directed to treating the same subject as defined in the specification with a composition which overlaps substantially with the claimed composition. Therefore, the patented method would inherently result in the inhibition of oxidation-induced DNA damage.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,297,869. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘869 are directed to a method of modulating a metabolic disorder by administering an extract of the testa of Anacardium occidentale with a catechin content of 15% or greater in an effective amount of 15 ug/mL to about 250 ug/mL. The patent claims state that the composition can be administered as a dietary supplement. The patent claims do not state that the administration inhibits oxidation-induced DNA damage. However, the current specification states that free radicals are found in all humans and lead to oxidation-induced DNA damage.  The specification states that an individual in need of inhibition of oxidation-induced DNA is a subject in need to treatment for various metabolic disorders such as diabetes, heart disease, and hypertension (see paragraphs [0003]-[005]). Thus, the patent claims are directed to treating the same subject as defined in the specification with a composition which overlaps substantially with the claimed composition. Therefore, the patented method would inherently result in the inhibition of oxidation-induced DNA damage.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655